DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-9 and 12, in the reply filed on 07/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacy (PN 2902923) in view of Manser (PN 3813082).
With regards to claim 1, Stacy teaches an extrusion device comprising a screw shaft with an upstream portion and a downstream portion in which the upstream portion includes a shaft hole through which an output shaft is connected to the downstream portion such that the upstream and downstream portions are independently rotatable (Fig. 1-5, col 2 ln 10-70).  Stacy teaches that the upstream portion has a shaft hole extending longitudinally with a screw thread on an outer circumferential surface thereof (11, Fig. 3).  Stacy teaches that the downstream portion includes a large diameter portion having a screw flight on an outer circumferential surface thereof and a small diameter shaft portion inserted into the hole of the upstream screw (Fig. 3).  Stacy teaches including means for rotating screw portions (col 2 ln 10-70).  The device of Stacey which is described as a screw press for advancing and compressing loose solid particles (col 1 ln 15-20) is not taught to include a second screw or a twin-screw configuration.  In a similar field of endeavor Manser teaches that such screw presses comprising an upstream and downstream portion of the screw are known to be both a single screw configuration and a twin screw configuration (Fig. 1-10).  It would have been obvious to one of ordinary skill to provide the inventive screw of Stacy in a twin screw configuration as such is known in the art as taught by Manser.
With regards to claim 2, Manser teaches at least partial meshing (Fig. 6).
With regards to claim 3, Stacy in view of Manser teaches a twin screw device comprising an upstream portion and a downstream portion.  The claim does not set forth any particular structural distinction between a kneading portion or a metering portion and both upstream and downstream portions of Stacy provide a screw flight bounded by a cylindrical barrel to compress and advance material. 
With regards to claims 5 and 6, Stacy teaches an integral cylindrical portion having a shaft hole or shaft and an outer portion comprising a screw thread for the upstream and downstream screws.  While Stacy does not explicitly teach making these cylindrical objects separable, mere changes to make an item separable constitutes a case of prima facie obviousness in the absence of new or unexpected results as discussed in MPEP 2144.04, and would therefore would have been obvious to one of ordinary skill.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacy (PN 2902923) in view of Manser (PN 3813082) as applied to claim 1 above, and further in view of Bosiers et al. (WO 2013/087108).
With regards to claim 4, Stacy teaches a shaft comprised of two portions for use in an extrusion device, but does not explicitly teach a particular sealing means between the shaft portions.
In a similar field of endeavor, Bosiers teaches a split shaft extrusion device in which it was known in the art at the time the invention was effectively filed to include a labyrinth seal (13) between shaft elements (Abstract, Fig. 3, pg 18).  It would have been obvious to one of ordinary skill to utilize a labyrinth seal between the shaft elements in Stacy as discussed in Bosiers as both relate to split shaft extrusion devices presenting a reasonable expectation of success, and Stacy does not teach a particular seal prompting one of ordinary skill to look to related art.

Allowable Subject Matter
Claim 12 is allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742